¶34 (concurring in part, dissenting in part) — I concur with the majority that Vaughn Community Church (VCC) has the right to sell the church property at issue. However, I would hold that the 1956 deed conveyed a fee simple absolute in the property. The majority’s opinion *387affirming the trial court’s restrictions on the property violates two fundamental, long-standing principles of law and policy: (1) the free alienation of property and (2) the separation of church and state. Accordingly, I respectfully concur with the majority’s result that VCC can sell the property and dissent as to the limitation on use of the proceeds imposed by the trial court.
Madsen, J.
*387ANALYSIS
¶35 Washington, like other states, encourages the free alienation of property. Richardson v. Danson, 44 Wn.2d 760, 766, 270 P.2d 802 (1954) (“the law seeks to encourage the ready alienation of property and to discourage restraints upon alienation which would result in withdrawing such property from the ordinary channels of trade”). See also 17 William B. Stoebuck & John W. Weaver, Washington Practice: Real Estate: Property Law § 1.26, at 50 (2d ed. 2004) (“The underlying policy is that interests in land should be allowed to move freely in commerce.”). The trial court’s unwarranted stretch to find that the 1956 deed created a charitable trust violates the public policy favoring free alienation, and the majority does it further violence by affirming trial court intervention.
¶36 More alarming, the majority’s opinion significantly conflicts with the constitutional prohibition that bars courts from engaging in analysis that entangles the state in private religious matters. Southside Tabernacle v. Pentecostal Church of God, 32 Wn. App. 814, 817, 650 P.2d 231 (1982) (“we must first decide on an analysis which does not violate the First Amendment prohibition against a state entangling itself in matters of church doctrine and practice”); Presbytery of Seattle, Inc. v. Rohrbaugh, 79 Wn.2d 367, 485 P.2d 615 (1971). See also Note, Judicial Intervention in Disputes Over the Use of Church Property, 75 Harv. L. Rev. 1142, 1142-43 (1962) (“Most religious controversies that culminate in litigation concern the administration of church property. . . . Judicial review of the internal affairs *388of churches poses peculiar and delicate problems, involving not only the possible anomaly of judicial interpretation of religious doctrine but also one of the most deeply felt and sensitive policies of the American constitutional scheme— the separation of church and state.” (footnotes omitted)).
¶37 In Southside Tabernacle, in a dispute over the ownership of property between a local church and its national church, the Court of Appeals sagely warned against courts becoming entangled in matters of church doctrine and practice under the guise of resolving property disputes:
“[T]he First Amendment severely circumscribes the role that civil courts may play in resolving church property disputes. It is obvious, however, that not every civil court decision as to property claimed by a religious organization jeopardizes values protected by the First Amendment. Civil courts do not inhibit free exercise of religion merely by opening their doors to disputes involving church property. . . . But First Amendment values are plainly jeopardized when church property litigation is made to turn on the resolution by civil courts of controversies over religious doctrine and practice. If civil courts undertake to resolve such controversies in order to adjudicate the property dispute, the hazards are ever present of inhibiting the free development of religious doctrine and of implicating secular interests in matters of purely ecclesiastical concern. ...”
32 Wn. App. at 817-18 (quoting Presbyterian Church in the U.S. v. Mary Elizabeth Blue Hull Mem’l Presbyterian Church, 393 U.S. 440, 449, 89 S. Ct. 601, 21 L. Ed. 2d 658 (1969)).
¶38 In affirming the trial court’s decision, the majority not only sanctions the trial court’s prior entanglement in the private religious matters of VCC, it all but ensures future court entanglement. Under the trial court’s ruling, affirmed by the majority, VCC is restricted both as to the location of a new church and as to the use of all of the proceeds from the sale of the church property. Majority at 386 n.12. The trial court concluded and the majority affirms that,
“if VCC does sell the Subject Property, the proceeds of any such sale shall remain subject to the Charitable Trust, and VCC *389must use those proceeds to provide a new church facility-serving the Protestant evangelical community of Vaughn. VCC must locate any such new church within Pierce County, Washington, south of the Kitsap County boundary, but north of Longbranch, at any place within the width of the Key Peninsula.”
Majority at 386 n.12 (quoting Clerk’s Papers (CP) at 381). What happens if the members of VCC decide that some of the proceeds from the sale of the property should be spent on missionary work or if they find property that would be better suited for a new church outside of the boundaries set by the trial court? What happens if VCC determines that a portion of the proceeds from the sale of the property should be spent to send its youth to a youth bible camp that is not located on church property? Under the majority’s view, VCC would be obligated to return to court to ask permission for such a “deviation,” notwithstanding the fact that under its governmental structure, VCC has the authority to take such action if approved by a majority of the members.
¶39 This case can be readily resolved without government involvement in religious matters, involvement that the facts and the law do not justify in any event. Unfortunately, however, the majority concludes, “[w]hile there is certain doubt as to whether the trial court properly interpreted the deed and its subsequent finding of a charitable trust, we refrain from reviewing these unappealed orders here.” Majority at 373 n.6. Instead, the court should exercise its inherent review authority.
¶40 While ordinarily we will decide a case only on the basis of issues raised in the petition for review and the answer, RAP 13.7(b), this court has the authority to determine whether a matter is properly before the court, to perform those acts which are proper to secure fair and orderly review, and to waive the rules of appellate procedure when necessary to “serve the ends of justice.” RAP 1.2(c), 7.3; see Mader v. Health Care Auth., 149 Wn.2d 458, 467-68, 70 P.3d 931 (2003); State v. Aho, 137 Wn.2d 736, *390740-41, 975 P.2d 512 (1999); Kruse v. Hemp, 121 Wn.2d 715, 721, 853 P.2d 1373 (1993). The issue of whether the deed created a charitable trust was fully briefed by the parties for the trial court and, therefore, deciding this issue will prejudice neither party.14 In fact, justice demands that this court review the issue.
I. Church/State Entanglement
¶41 A two week bench trial was held in this case because the trial court erroneously found that a “trust” was created by the 1956 deed. Accordingly, it was necessary for the trial court to determine the purpose of the trust and whether the current circumstances justified VCC’s decision to sell its property and build a new church.
¶42 The parties submitted numerous exhibits and provided lengthy testimony. Over 50 years of documentation was submitted detailing all aspects of the church’s activities. See, e.g., Exs. 6-7, 11-16, 18-19, 21-23, 22-38, 60, 120. For example, membership reports detailed the number of active members for each year, the number of new members received by baptism and by letter, and the number of members lost during the year. See, e.g., Exs. 6-7, 11. Yearly attendance numbers noting the members’ attendance at Sunday School, Morning Worship, Sunday Evening Worship, Youth and Prayer Attendance, Ladies Bible Study, and Vacation Bible School were produced. Id. Over 50 years of pastor reports were submitted providing the total number of calls made by the pastor to homes in the community, the number of sermons delivered, the number of walks through the valley of the shadows with families, the number of special services attended outside of Vaughn, the number of marriages occurring at the church, and the number of conferences and classes attended. See, e.g., Ex. 13.
¶43 Additionally, the record contains reports by the Board of Trustees describing 50 years of yearly mainte*391nance and upkeep of the church building and property each year. Id. Treasury reports and annual budgets submitted provide the yearly expenditures for various church expenses such as salary, custodian, missions, bank loan, insurance, office supplies, heat, electricity, pension, and education. Id.
¶44 The pastor also discussed the composition and needs of its music ministry and VCC’s rich history of providing mission help both at home and abroad. Id. VCC currently supports missionaries in such places as Brazil, Turkey, Uzbekistan, and Central Asia. CP at 662-63. VCC supports orphan care in the Ukraine and staff at an eye hospital in Pakistan. Id. VCC also helps to build houses and churches in Mexico and supports the training of missionaries for future work in Africa. Id.
¶45 The trial court’s findings included the following:
24. Since the time period when the Christian Church and [the Emmanuel Congregational Church of Vaughn (ECC)] merged and the Subject Property was conveyed to VCC, VCC’s attendance has grown substantially. Between 1982 and 1985, VCC was remodeled and expanded to its current condition. The remodeling included expanding the sanctuary, adding a fellowship hall, adding classrooms, bathrooms and office space. During the expansion the number of attendees at church grew significantly. Although VCC’s attendance peaked in the 1980’s, it is again approaching those levels. The Subject Property is approximately 1.6 acres in size. The sanctuary has 185 seats. The building is 9,512 square feet. The current parking area could be reconfigured and striped to hold up to 77 cars.
25. Allowing VCC to expand to meet the goals of a modern evangelical church is consistent with sound administration of the trust corpus. The testimony made clear that VCC could continue to use the Subject Property in its current condition, or with some modifications, but in doing so its members only continue to experience frustration at their inability to attract and serve the growing number of members in the community of Vaughn as well as the Key Peninsula area as a whole. The Court accepts the clear testimony and, therefore, finds that the goal of an evangelical ministry is to spread the gospel at home and more broadly.
*39226. The Court further finds that growth is an essential and necessary part of a successful evangelical church. The Grantors of the Subject Property, and, indeed, the plaintiff and many of plaintiff’s witnesses, subscribed to growth as being one of the obligations placed upon an evangelical Christian church.
27. With respect to the Subject Property’s suitability to serve the needs of VCC in effecting the purpose of the Charitable Trust, the Court finds that the trustee, VCC, and its congregation, have determined that it is impracticable to effect the purpose of the Charitable Trust on the Subject Property.
28. There are many problems with the building and the property itself which make it impracticable for VCC to carry out its obligations under the Charitable Trust. For example, there are parking problems. There is a greater demand for parking today, than there was 50 years ago (and even 20 years ago) due to societal changes. There are more cars per household now, and in some households every member of the family drives a car. This Court takes judicial notice of the fact circumstances were different in 1949 and for several decades thereafter. Whether there are two or a dozen parking spots left outside this church on any particular Sunday morning during services does not mean there is not a parking problem. Parking needs to be of a nature where one can feel like there is free access to come and go to the property. Double parking in rows does not alleviate parking problems.
29. There are problems with the church building itself. The building must be practical and of a size reasonably sufficient for use in the present format of a church. Restroom space must be adequate and accessible to the disabled. Classrooms must be accessible and adequate for the members of the Church and those to whom the Church is trying to reach and minister. Seating availability and arrangements in the church sanctuary must be suitable for families to come and sit together. Activities for youth and children must be able to be accommodated. Circulation patterns within the church facilities must be safe, efficient, and inviting. The Court finds that all of these conditions are inadequate and problematic for this church at this site, thereby making it impracticable for use as a modern church.
30. There are stricter development regulations than those in force at the time of this conveyance. There are stricter sewage *393disposal requirements now. Fire codes have changed. There has also been an increase in the value and acquisition cost of adjoining and nearby properties, which, if acquired, could potentially alleviate some of the problems associated with the impracticability of the Subject Property. These reasons further illustrate the impracticability of remodeling or adding-on to the existing church buildings in light of the limitations inherent in the Subject Property related to its size and location. Thus, VCC must relocate and does not have the adequate funds to build the desired church facilities elsewhere without first selling the property currently held in trust.
32. There are other circumstances which make the Subject Property impracticable for a modern church (which is what the present congregation of VCC has indicated it wants). The expectations of these parishioners, and those who would make VCC their home church, are different from those of VCC’s congregation in the 1940s and 1950s. Churches function in vastly different ways from churches 50 years ago, when there was a more informal assistance network and fewer single parent families with limited income, no transportation, and no safety net. The role the church plays in today’s society has changed.
33. Moreover, there has been a proliferation of new churches in the Key Peninsula area, altering the expectations of parishioners that they place upon their home church and impacting their choice of a home church.
34. Thus, this Court finds that what was suitable for the continued use of a church as recently as the 1980s is different now. VCC as trustee of this charitable trust must deal with today’s issues if it is to remain viable. VCC cannot be expected to satisfy today’s needs in providing a Protestant evangelical ministry to the community of Vaughn with limitations imposed in the 1950s or even the 1980s. These circumstances, in the year 2002, make the continued and permanent use of this facility, which has been remodeled twice since 1949, impracticable for use as a modern church.
CP at 390-92.
¶46 This breathtaking intrusion into the activities, belief and mission of the church and its members was neces*394sary to justify deviation from the trust unnecessarily created by the trial court. Instead of rejecting this intrusion and unnecessary exercise, the majority’s opinion encourages this invasion and discourages the free alienation of the church’s property as intended by the 1956 deed.
II. Free Alienation of Property
¶47 By statute and by law, conveyances of fee simple absolute, the largest estates, are favored. Richardson, 44 Wn.2d 760; 17 Stoebuck & Weaver, supra, § 1.3, at 5. Accordingly, “in order to make an estate conditional, the words used in the deed must clearly indicate such an intent.” King County v. Hanson Inv. Co., 34 Wn.2d 112, 119, 208 P.2d 113 (1949). It is well settled that “[b]efore a trust will be found to exist, there must be a clear manifestation thereof.” Hoffman v. Tieton View Cmty. Methodist Episcopal Church, 33 Wn.2d 716, 726, 207 P.2d 699 (1949). The evidence to establish a trust must be clear and satisfactory. Id. (citing Kinney v. McCall, 57 Wash. 545, 107 P. 385 (1910); Lanigan v. Miles, 102 Wash. 82, 172 P. 894 (1918)). This means that the instrument manifests an intention to create a trust. Id.
¶48 In Hoffman, a local church argued that a trust relationship was created by a lease of property on which a church had built a parsonage. In analyzing the lease to ascertain whether a trust relationship was created, the court set out the following principles:
The entire instrument and its general purpose and scope may, and where necessary should, be considered, and its various parts compared. The instrument should be construed in the light of the situation and circumstances surrounding its execution.
Id. at 726 (citing 54 Am. Jur § 53, at 63, 63).
¶49 In language similar to that of the deed in this case, under the terms of the lease in Hoffman, the property at issue was “ ‘never [to] be used for any other than church, charity, literary or community purposes.’ ” Id. at 724. The *395court rejected the church’s theory that this language created a trust, finding that the “instrument was an ordinary short-form lease, for a term of years with a nominal rental. It contained the usual covenants for use and occupancy, with a provision for re-entry on breach of the covenants.” Id. at 727. The court concluded that the instrument was a lease and not a trust instrument, entered into primarily for the purpose of providing ground for the erection of a parsonage for a minister of the Methodist Episcopal Church, thereafter to be assigned to the local church. Id.
¶50 In this case, taking all of the provisions of the deed into consideration, as well as the circumstances surrounding the conveyance of the church property in 1956, there is nothing to suggest that the parties intended to convey this property subject to a trust. As in Hoffman, the instrument contains no language common in trust agreements. Rather, evaluating the language of the deed in this case there can be no doubt that, similar to the earlier 1914 deed, the 1956 deed conveyed to VCC all property interests held by ECC — a fee simple absolute.
¶51 The granting clause provides:
NOW, THEREFORE, in consideration of the premises, the Party of the First Part does, by these presents, convey and quit claim to Vaughn Community Church, a Washington corporation, all its interest in the following described real estate, situate in Pierce County, Washington, to-wit:
[legal description of the property]
Ex. 92 (emphasis added). Significantly, the granting clause did not convey and quit claim the property “in trust” to VCC. Rather, it conveyed and quit claimed the property directly to VCC. When transferring property by “quit claim,” the conveyance is affected by a quit claim deed. See, e.g., 17 Stoebuck & Weaver, supra, § 7.2, at 472 (a quit claim deed transfers all legal and equitable rights the grantor may have in the described land). It is also undisputed that prior to the conveyance, ECC, like all prior churches in custody of the property, held the property in fee simple *396absolute, free of any trust, restriction, or limitation. See, e.g., Exs. 88-93.
¶52 The only possible language that could potentially indicate a trust, “to have and to hold for the perpetual use of Protestant Evangelical Churches of the Community of Vaughn, Washington” in the habendum clause must be read in the context of the rest of the document. The recitals provided that ECC, a Protestant Evangelical Church in Vaughn, voted to merge with the Christian Church of Vaughn, the other Protestant Evangelical Church in Vaughn. The church property was to be used (and in fact was used for over six years prior to the conveyance in 1956) by two formerly independent Protestant Evangelical Churches operating in Vaughn. When entities combine and merge, all property interests held by the prior entities are transferred to the new entity, a successor in interest to the prior entity or entities. See, e.g., RCW 24.03.210(4) (providing in part that a surviving or new corporation shall possess all property of each merging or consolidating corporation, without further act or deed); Wilkenson v. Rector, Wardens & Vestry of St. Luke’s Parish of Tacoma, 176 Wash. 377, 29 P.2d 748 (1934) (determining that it was proper for the lower court to direct a conveyance of property to a new church that resulted from the merger of two churches).
f 53 It is well settled that courts do not “reach” to find trusts when circumstances do not justify the need for a trust. For example, in Young Women’s Christian Ass’n of Asheville, North Carolina, Inc. v. Morgan, 281 N.C. 485, 189 S.E.2d 169 (1972), a testator conveyed property to the Young Women’s Christian Association (YWCA), a charitable corporation, by will for the purpose of maintaining the Moorhead House, a facility supported by the YWCA. In reaching its conclusion that the will did not create a trust, the court noted that a trust was not necessary because the bequest was for the principal purpose set forth in the YWCA’s charter. Thus, the YWCA, as a charitable organization governed by state law, was already obligated to carry out the purpose of the bequest. As a result, the YWCA held *397the bequest in fee without a trust. Accord Zabel v. Stewart, 153 Kan. 272, 109 P.2d 177, 178-81 (1941) (the provisions of a bequest to a religious corporation “for the purpose of building a church building” and “for the purpose of furnishing said church” did not create a trust in any legal sense because the gift was to aid the religious corporation in carrying out the purposes for which it was founded); Williams v. Thompson, 216 N.C. 292, 4 S.E.2d 609 (1939) (the language in the will indicating that the property was to be used as a parsonage for the minister of the church and to keeping and care, cannot be held to have the effect of impressing a trust upon the legal title).
¶54 In this case, taking all of the provisions of the deed into consideration, it is clear that the deed did not create a trust, and there is no reason whatsoever for the court to “reach” to find a trust. As discussed above, the conveyance of this property was pursuant to a merger of two churches. ECC did not convey the property under a will in which failure to find a trust would result in intestacy or the property not being conveyed to a charity. VCC is a charitable organization created and organized for the very purpose of providing church services in the community of Vaughn. See, e.g., Ex. 5 (containing VCC’s articles of incorporation).
¶55 As I conclude that the deed did not create a charitable trust, the next step is to determine the type of property interest conveyed. The construction of deeds is a matter of law for the courts. Martin v. City of Seattle, 111 Wn.2d 727, 765 P.2d 257 (1988). If the words and provisions in the deed are doubtful, they are to be taken most strongly against the grantor. Cook v. Hensler, 57 Wash. 392, 107 P. 178 (1910). If the words and provisions are susceptible of different constructions, the court may take into consideration the circumstances attending the transaction, the particular situation of the parties, and the state of the thing granted at the time of making the grant, for the purpose of ascertaining the probable intent. Cook, 57 Wash, at 399.
*398|56 Turning to this deed, the granting clause provides that ECC does “convey and quit claim to [VCC] all its interest in the following described real estate, situate in Pierce County, Washington,” the church property. Exs. 10, 92. As discussed above, this deed conveys all legal and equitable rights and interests the grantor may have in the described land. 17 Stoebuck & Weaver, supra, § 7.2, at 472. The granting clause does not contain any limitation or condition indicating that ECC retains any rights in the property. Read alone, the granting clause indicates that VCC received all of ECC’s interest (a fee simple absolute interest) in the property. As mentioned earlier, it is undisputed that prior to the transfer, ECC owned the property in fee simple absolute. See, e.g., Exs. 88-93.
¶57 The recital clauses and the habendum clause are consistent with the granting clause’s conveyance of a fee simple absolute interest in the property. One recital clause provided that ECC voted to merge with the Christian Church of Vaughn and form a new church. When an entity merges into another entity or two entities create a new entity, all property interests owned by the prior corporations are conveyed in full. See, e.g., RCW 24.03.210(4); Wilkenson, 176 Wash. 377.
¶58 The habendum clause provides VCC has the property “[to have and to hold] said property for the perpetual use of Protestant Evangelical Churches of the Community of Vaughn, Washington.” Exs. 10, 92. A separate recital clause provides that on April 5, 1949, the Board of Trustees of ECC passed a resolution that “[ECC] transfer the church property to [VCC], with the stipulation that said property shall forever remain for the perpetual use of Protestant Evangelical Churches of the Community of Vaughn.” Id. The term “perpetual” indicates permanent ownership. Neither the habendum clause nor the recital provide for a right of reversion in the event VCC does not use the property for Protestant Evangelical Churches of the Community of Vaughn, Washington. Indeed, in the context of a merger, a reversion makes no sense. After the merger, ECC no longer *399exists. Its members have all become members of the new church. Most of its trustees have become trustees in the new church.
¶59 The deed is a standard quit claim deed in which ECC transferred all of its property interest, a fee simple absolute property interest, in the property to VCC, the successor entity to ECC. This conclusion effectuates the intent of the deed in its entirety. It also accords with the principle that free alienation of property is favored and that unless a deed clearly indicates conveyance of a conditional estate, a fee simple absolute is conveyed.
¶60 Furthermore, the deed does not create a restrictive covenant limiting VCC’s use of the property. Early in the litigation, Niemann argued that the habendum clause created a running covenant limiting VCC’s use of the property. Niemann later abandoned this reasoning, conceding that it would be legally impossible for ECC to create a restrictive covenant. CP at 97 (citing 17 Stoebuck & Weaver, supra, § 3.2, at 125). I agree. In this case, ECC could not have created a restrictive covenant on its own land. See, e.g., 17 Stoebuck & Weaver, supra, § 3.2 (“A landowner cannot by himself place a running covenant on his own land, for the same reason that one cannot make a contract with himself or create an easement on his own land.”); § 3.3, at 131; § 3.12, at 151 (restrictive covenants must “touch and concern” the land, needing both a benefited and a burdened parcel); accord William B. Stoebuck & Dale A. Whitman, The Law of Property § 8.15, at 475-80; § 8.24, at 495-97 (3d ed. 2000); 1515-1519 Lakeview Blvd. Condo. Ass’n v. Apartment Sales Corp., 146 Wn.2d 194, 43 P.3d 1233 (2002). Accordingly, the deed conveyed a fee simple absolute interest in the property to VCC.
161 I would remand this case to the trial court for entry of judgment for VCC.

 See Aho, 137 Wn.2d at 741; Falk v. Keene Corp., 113 Wn.2d 645, 659, 782 P.2d 974 (1989); Alverado v. Wash. Pub. Power Supply Sys., 111 Wn.2d 424, 430, 759 P.2d 427 (1988).